DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on April 12, 2022 has been carefully considered.  The changes made to the specification are acceptable.  Claims 16-20 are withdrawn.  Claims 1-15 are under consideration.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 23, at lines 8-9, citing a website to Creative Engineers).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The disclosure is objected to because the reference to “claim 16” (at page 7, line 15) should be removed, since claim numbering often changes during examination.  Appropriate correction is required.
The disclosure is objected to because the specification (at page 33, line 8) refers to “step 70 in Figure 3a” or “step 129 in Figure 4b”.  However, FIG. 3a and 4b show reactors, not steps of a method.  Also, reference numeral 70 was used to designate an “effluent”  in FIG. 3a (see page 19, line 3), and reference numeral 129 was used to designate a “discharge” of a disengaging/ separation vessel 110 in FIG. 4b (see page 24, line 26, to page 25, line 3).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the relationship between “a chemical stream” (at line 4) and “a chemical stream” previously set forth in the claim (at line 2) is unclear.
Also, the relationship between “an oxidant” (at line 4) and “an oxidant” previously set forth in the claim (at line 1) is unclear.
Also, the relationship between “a non-reducible chemical species” (twice recited, at lines 11 and 13) and “a non-reducible chemical species” previously set forth in the claim (at lines 4-5) is unclear.
Also, the limitation, “wherein the oxidant in the chemical stream… is removed from a non-reducible chemical species by the one or more molten alkali metal reductants” (at lines 9-12) is unclear because the claim sets forth that a non-reducible chemical species is optional (at lines 4-5), and the claim also sets forth that the oxidant is removed from “a chemical stream” (at lines 1-2).
Also, the limitation “wherein the oxidant in the chemical stream… is reacted with the one or more molten alkali metal reductants” (at lines 9-11) is unclear because the claim already sets forth the “reacting the one or more molten alkali metal reductants with the oxidant in the chemical stream” (at lines 8-9).
Also, the limitations, “A method of reducing, reacting, or removing an oxidant in or from a chemical stream” (at lines 1-2), and, “wherein the oxidant in the chemical stream is reduced by the one or more molten alkali metal reductants, is reacted with the one or more molten alkali metal reductants, or is removed from a non-reducible chemical species by the one or more molten alkali metal reductants” (at lines 8-12) are unclear.  The reducing, reacting, and removing have been recited in the alternative as mutually exclusive processes; however, as best understood from Applicant’s specification, the reducing, reacting, and removing occur together when the oxidant is “a water soluble halocarbon in a mixture with water”.  For instance, Applicant’s specification (at page 31, lines 20-26) states,
“… if a liquid waste stream comprising 50% water and 50% PFAS (fluorine-comprising organic molecules) is fed to a batch reactor preloaded with metallic sodium and heated above the melting point of sodium, the reactor is loaded (either before or after the waste) with enough metallic sodium to react with all of the water and all of the PFAS compounds according to the following reactions.
CxFy + yNa0 = yNaF + Cx(s)
2H2O + 2Na0 = 2NaOH + H2(g)
In addition, an excess of metallic sodium is present, such that when all of the reaction is complete, unreacted metallic sodium remains within the reactor.”
	Applicant’s specification (at page 9, lines 21-27) further defines “reducing”, “reacting”, and “removing” as follows:
“… The term “reducing” refers to decreasing the oxidation state or valence state of a chemical or positive ion or element… The term “reacting” refers to having a chemical reaction between an oxidant and a reductant. The term “removing” refers to a process of purging an oxidant from a chemical stream.”
Therefore, according to the reaction equations, the halocarbon component of the oxidant is reduced by the molten alkali reductant to carbon, is reacted with the molten alkali reductant to produce a NaF product, and is removed from the chemical stream by the molten alkali reductant since the original halocarbon is decomposed and no longer present in the chemical stream.  Also, the water component of the oxidant is reduced by the molten alkali reductant to hydrogen, is reacted with the molten alkali reductant to produce a NaOH product, and is removed from the chemical stream by the molten alkali metal reductant since the original water molecule is decomposed and no longer present in the chemical stream.  The examiner therefore suggests changing the word “or” in the claim limitations to --and--.
Regarding claim 3, the recitation of “molten alkali metal reductant” (at lines 1-2), which is drawn to one reductant, renders the claim indefinite because claim 1 (at line 3) sets forth “one or more molten alkali metal reductants”, which is drawn to one or multiple reductants.
Regarding claim 4, the recitation of “the molten alkali metal reductant” (at lines 1-2), which is drawn to one reductant, renders the claim indefinite because claim 1 (at line 3) sets forth “one or more molten alkali metal reductants”, which is drawn to one or multiple reductants.
Regarding claim 5, the recitation of “molten alkali metal reductant” (at lines 3), which is drawn to one reductant, renders the claim indefinite because claim 1 (at line 3) sets forth “one or more molten alkali metal reductants”, which is drawn to one or multiple reductants.
Regarding claim 6, it is unclear as to whether Applicant is now attempting to positively recite the non-reducible chemical species, since claim 1 (at lines 4-5) sets forth that the non-reducible chemical species is optional.
Regarding claim 8, the relationship between “an oxidant” (at line 1) and “an oxidant” set forth in claim 1 is unclear.
Also, the limitation, “greater than 99% of an oxidant is reduced, reacted, or removed from the chemical stream” is unclear for the same reasons set forth in the rejection of claim 1.
Regarding claim 10, the relationship between “an oxidant” (at line 1) and “an oxidant” set forth in claim 1 is unclear.
Regarding claim 12, the relationship between “a halocarbon” (at line 1), “a halocarbon” (at line 3), and “a water soluble halocarbon” (at lines 6-7) is unclear.
Also, the relationship between “a chemical stream” (at line 2), “a chemical stream” (at lines 3-4), and “a chemical stream” (at line 6) is unclear.
Also, the relationship between “a non-reducible chemical species” (at line 7), “a non-reducible chemical species” (at line 13), and “a non-reducible chemical species” (at line 15) is unclear.
Also, the limitation, “wherein the halocarbon in the chemical stream… is removed from a non-reducible chemical species by the one or more molten alkali metal reductants” (at lines 11-14) is unclear because the claim (at line 7) sets forth that a non-reducible chemical species is optional, and the claim also sets forth that the halocarbon is removed from “a chemical stream” (at lines 1-2).
Also, the limitations “A method of reducing, reacting, or removing a halocarbon in or from a chemical stream” (at lines 1-2) and “wherein the halocarbon in the chemical stream is reduced by the one or more molten alkali metal reductants, is reacted with the one or more molten alkali metal reductants, or is removed from a non-reducible chemical species by the one or more molten alkali metal reductants,” (at lines 11-14) are unclear.  The reducing, reacting, and removing have been recited in the alternative as mutually exclusive processes; however, as best understood from Applicant’s specification, the reducing, reacting, and removing occur together when “a water soluble halocarbon in a mixture with water” is reacted with a molten alkali metal reductant.  For instance, Applicant’s specification (at page 31, lines 20-26) states,
“… if a liquid waste stream comprising 50% water and 50% PFAS (fluorine-comprising organic molecules) is fed to a batch reactor preloaded with metallic sodium and heated above the melting point of sodium, the reactor is loaded (either before or after the waste) with enough metallic sodium to react with all of the water and all of the PFAS compounds according to the following reactions.
CxFy + yNa0 = yNaF + Cx(s)
2H2O + 2Na0 = 2NaOH + H2(g)
In addition, an excess of metallic sodium is present, such that when all of the reaction is complete, unreacted metallic sodium remains within the reactor.”
	Applicant’s specification (at page 9, lines 21-27) further defines “reducing”, “reacting”, and “removing” as follows:
“… The term “reducing” refers to decreasing the oxidation state or valence state of a chemical or positive ion or element… The term “reacting” refers to having a chemical reaction between an oxidant and a reductant. The term “removing” refers to a process of purging an oxidant from a chemical stream.”
Therefore, according to the reaction equations, the halocarbon is reduced by the molten alkali reductant to carbon, is reacted with the molten alkali reductant to produce a NaF product, and is removed from the chemical stream by the molten alkali reductant since the original halocarbon is decomposed and no longer present in the chemical stream.  Also, the water is reduced by the molten alkali reductant to hydrogen, is reacted with the molten alkali reductant to produce a NaOH product, and is removed from the chemical stream by the molten alkali metal reductant since the original water molecule is decomposed and no longer present in the chemical stream.  The examiner therefore suggests changing the word “or” in the claim limitations to --and--.
Regarding claim 13, the limitation, “greater than 99% of the halocarbon is reduced, reacted, or removed from the chemical stream” is unclear for the same reasons set forth in the rejection of claim 12.
Regarding claim 14, the recitation of “molten alkali metal reductant” (at line 2), which is drawn to one reductant, renders the claim indefinite because claim 12 (at line 5) sets forth “one or more molten alkali metal reductants”, which is drawn to one or multiple reductants.
Also, the relationship between “an oxidant” (at line 2) and “a water soluble halocarbon in a mixture with water” previously set forth in claim 12 (at lines 6-7) is unclear.
Regarding claim 15, the recitation of “molten alkali metal reductant” (at line 3), which is drawn to one reductant, renders the claim indefinite because claim 12 (at line 5) sets forth “one or more molten alkali metal reductants”, which is drawn to one or multiple reductants.
The remaining dependent claims are also rejected because they depend from a rejected base claim.
Response to Arguments
Applicant’s arguments filed on April 12, 2022 with respect to the rejection of claims 1-4, 6-8, and 12-14 under 35 U.S.C. 102(a)(1) as being anticipated by Drakesmith et al. (WO 94/03237 A1); the rejection of claims 5 and 15 under 35 U.S.C. 103 as being unpatentable over Drakesmith et al. in view of Shultz (US 4,666,696); the rejection of claims 9 and 10 under 35 U.S.C. 103 as being unpatentable over Drakesmith et al. (WO 94/03237 A1) in view of McEntee (US 4,127,598); and the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Drakesmith et al. in view of Maurice et al. (GB 2 299 080 A) are considered persuasive.  Therefore, the rejections have been withdrawn.  
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following proposed amendments, considered to overcome the 35 U.S.C. 112(b) rejections and impart further clarity to the claims, are presented to Applicant for consideration: 
PROPOSED CLAIM AMENDENTS
	1. (Currently Amended) A method of reducing, reacting, [[or]] and removing an oxidant 
	combining within a reusable reactor one or more molten alkali metal reductants not
dispersed in a carrier liquid, and [[a]]the chemical stream comprising [[an]]the oxidant and n optional non-reducible chemical species;
	heating or maintaining the reactor at a temperature sufficient to melt or maintain
the one or more molten alkali metal reductants in a molten state;
	reacting the one or more molten alkali metal reductants with 
chemical stream, wherein the oxidant in the chemical stream is reduced by the one or
more molten alkali metal reductants, is reacted with the one or more molten alkali metal
reductants, [[or]]and is removed from the chemical stream by the one or more molten alkali metal reductants; and
	removing the reaction products and the optional non-reducible chemical species from the reusable reactor;
	wherein the oxidant is a water soluble halocarbon in a mixture with water.
3.  (Currently amended)  The method of claim 1, wherein an excess amount of the one or more molten alkali metal reductants is provided, so that an unreacted amount of the one or more molten alkali metal reductants remains after the reacting with the oxidant in the chemical stream.
4.  (Currently amended)  The method of claim 1, further comprising mixing the one or more molten alkali metal reductants and the chemical stream using a static mixing element, a dynamic mixing element, or both.
5.  (Currently amended)  The method of claim 1, wherein the reusable reactor is selected from a reactor comprising a multiplicity of reactor vessels arranged in series, a reactor with a circulating loop comprising an unreacted amount of the one or more molten alkali metal reductants, a reactor partitioned into a multiplicity of reaction zones, or combinations thereof.
6.  (Currently amended)  The method of claim 1, wherein [[a]]the non-reducible chemical species is provided, and the non-reducible chemical species 
8.  (Currently amended)  The method of claim 1, wherein greater than 99% of [[an]]the oxidant is reduced, reacted, [[or]]and removed from the chemical stream.
10.  (Currently amended)  The method of claim 1, wherein the chemical stream comprising [[an]]the oxidant is a stream emanating from at least one of an absorber system, an ion exchange system, or a reverse osmosis system.
12. (Currently Amended) A method of reducing, reacting, [[or]]and removing a water soluble halocarbon a need for at least one of a scrubber[[,]]or a carbon absorber to remove the halocarbon from the chemical stream, or an incinerator to destroy the halocarbon in the chemical stream, the method comprising:
combining within a reusable reactor one or more molten alkali metal reductants not dispersed in a carrier liquid, and [[a]]the chemical stream comprising [[a]]the water soluble halocarbon in a mixture with water and n optional non-reducible chemical species;
heating or maintaining the reactor at a temperature sufficient to melt or maintain the one or more molten alkali metal reductants in a molten state;
reacting the one or more molten alkali metal reductants with the chemical stream, wherein the halocarbon in the chemical stream is reduced by the one or more molten alkali metal reductants, is reacted with the one or more molten alkali metal reductants, [[or]]and is removed from the chemical stream by the one or more molten alkali metal reductants; and
removing the reaction products and the optional 
13.  (Currently amended)  The method of claim 12, wherein greater than 99% of the halocarbon is reduced, reacted, [[or]]and removed from the chemical stream.
14.  (Currently amended)  The method of claim 12, wherein an excess amount of the one or more molten alkali metal reductants is provided, so that an unreacted amount of the one or more molten alkali metal reductants remains after the reacting with the water soluble halocarbon and the water in the chemical stream.
15.  (Currently amended)  The method of claim 12, wherein the reusable reactor is selected from a reactor comprising a multiplicity of reactor vessels arranged in series, a reactor with a circulating loop comprising an unreacted amount of the one or more molten alkali metal reductants, a reactor partitioned into a multiplicity of reaction zones, or combinations thereof.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to disclose or adequately suggest the claimed method in which the oxidant is specifically “a water soluble halocarbon in a mixture with water”, and wherein the method comprises combining in a reusable reactor one or more molten alkali metal reductants not dispersed in a carrier liquid with a chemical stream comprising the water soluble halocarbon in the mixture with water, and reacting the one or more molten alkali metal reductants with the chemical stream in order to reduce, react, and remove the water soluble halocarbon from the chemical stream.  Applicant discloses that an example of such oxidant is a mixture comprising PFAS and water (see, e.g., page 31, lines 20-28).
The prior art to Drakesmith et al. (WO 94/03237 A1) discloses a method for treating a chemical stream comprising an oxidant that is a halocarbon (i.e., chlorofluorocarbons or other halocarbons, see page 1, line 33, to page 2, line 1; e.g., dichlorodifluoromethane, see page 2, line 32, to page 3, line 4), wherein the method comprises combining in a reusable reactor (i.e., within a reaction vessel 1) one or more molten alkali metal reductants not dispersed in a carrier liquid (i.e., molten sodium 2), the chemical stream comprising the halocarbon (i.e., supplied through line 9), and a non-reducible chemical species (i.e., helium or argon; see page 2, lines 7-10); and reacting the one or more molten alkali metal reductants with the chemical stream in order to remove the halocarbon.  Drakesmith et al. fails to disclose or adequately suggest an oxidant comprising “a water soluble halocarbon in a mixture with water”.  See also Applicant’s arguments at pages 10-11 of the response.
Nzeribe et al. (Chapter 12 of Perfluoroalkyl Substances in the Environment: Theory, Practice, and Innovation) discloses methods for remediating fluids comprising water soluble halocarbons in a mixture with water (i.e., PFAS contaminated water; see 12.1 Introduction, at pages 256-257).  Known technologies for removing the water soluble halocarbons include chemical reduction processes in which the fluids are combined and reacted with reductants such as ZVI (zero-valent iron), ferrous iron, and sodium dithionite (see 12.5 Chemical Reduction Processes, at pages 276-282).  Nzeribe et al., however, fails to disclose or suggest the remediation of chemical streams comprising water soluble halocarbons in a mixture with water using “one or more molten alkali metal reductants not dispersed in a carrier liquid”.
	The following references further illustrate the state of the art:
	Kucharzyk et al. (Journal of Environmental Management 204 (2017) 757-764);
	Dickenson et al. (Chapter 11 of Perfluoroalkyl Substances in the Environment: Theory, Practice, and Innovation, pages 241-254); and
	Wang et al. (Chapter 19 of Perfluoroalkyl Substances in the Environment: Theory, Practice, and Innovation, pages 417-445).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774